DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 
Claims 10-20 and 23-24 have been canceled.	
Claims 1-9, 21, and 22 have been examined.



Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 


1. A device, comprising: 
a bidet washing apparatus having 
a main body portion configured to be removably mounted on a toilet bowl and having a nozzle assembly;
a control unit connected to the main body via a laterally extending arm; and 
a universal port, wherein the universal port includes:
a solid rail unit having a proximal end and a distal end, wherein the rail unit includes a base having a raised bar shaped like the letter T, wherein a bottom of the raised bar is at the proximal end and a top of the raised bar is at the distal end; and 
a complimentary hollow slider unit having an open proximal end, a closed distal end, and a top end having an open channel therethrough that runs from the open proximal end to the closed distal end of the slider unit, 
wherein the slider unit is attachable to the rail unit, 
wherein the base of the rail unit can slide along the open proximal end to the close distal end of the slider unit, and 
wherein the raised bar shaped like the letter T can slide within the open channel of the slider unit;
wherein one of said rail unit and said slider unit is attached to a bottom side of said control unit and the other of said rail unit and said slider unit is configured to be part of or attached to a bathroom accessory unit.

21. A method of attaching a bathroom accessory unit to a bidet washing apparatus, comprising:
mounting a main body portion of said bidet washing apparatus on a toilet bowl;
said main body portion having a nozzle assembly and a control unit is connected to the main body via a laterally extending arm; and 
attaching one or more bathroom accessory units to the bidet washing apparatus using a universal port, wherein the universal port includes: 
a solid rail unit having a proximal end and a distal end, wherein the rail unit includes a base having a raised bar shaped like the letter T, wherein a bottom of the raised bar is at the proximal end and a top of the raised bar is at the distal end;
a complimentary hollow slider unit having an open proximal end, a closed distal end, and a top end having an open channel therethrough that runs from the open proximal end to the closed distal end of the slider unit, 
wherein the slider unit is attachable to the rail unit, 
wherein the base of the rail unit can slide along the open proximal end to the close distal end of the slider unit, and 
wherein the raised bar shaped like the letter T can slide within the open channel of the slider unit;
wherein one of said rail unit and said slider unit is attached to a bottom side of said control unit and the other of said rail unit and said slider unit is part of or attached to said bathroom accessory unit.
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.

Applicant argues:
“Wang does not cure the defects of Jonetat because this document does not disclose, teach or suggest the claimed device (see above). Instead, Wang teaches a mounting device having a horizontal plate with a tapered edge and a bottom edge, a pair of ribs that project from the bottom edge, where each of the ribs has a first portion and a second portion with an engaging member at its end. The second portions are resilient and separated from the horizontal plate. The mounting device also has an attached body attached to a receptacle. The attached body includes a pair of attaching members, each of which has a channel and a guiding path formed in-between the channels. The trapezoidal plate can be inserted into the guiding path of the attached body to engage the same by the engaging members of the ribs.”

Examiner respectfully disagrees.  Again, applicant appears to be reading the claims more narrowly than presented.  Wang teaches a solid member (e.g. a body having three dimensions (Dictionary.com)) having a T-shaped rail (the trapezoidal plate (10) forming the top of the ‘T’ and the ribs (11/12) forming the depending portion of the ‘T’) and a complimentary T-shaped unit (see 20 in Fig 10) and therefore meets the claim language as instantly presented. 


Claim Rejections - 35 USC § 103

Claims 1-4, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jonetat (DE 4306269 A1) in view of Wang (US Patent 5,035,389).
Jonetat discloses a device comprising a bidet washing apparatus significantly as claimed, including a bathroom accessory (7) mounted thereto but does not disclose a universal port a solid rail unit having a proximal end and a distal end, wherein the rail unit includes a base having a raised bar shaped like the letter T, wherein a bottom of the raised bar is at the proximal end and a top of the raised bar is at the distal end; and a complimentary hollow slider unit having an open proximal end, a closed distal end, and a top end having an open channel therethrough that runs from the open proximal end to the closed distal end of the slider unit, wherein the slider unit is attachable to the rail unit, wherein the base of the rail unit can slide along the open proximal end to the close distal end of the slider unit, and 
wherein the raised bar shaped like the letter T can slide within the open channel of the slider unit.
 	Wang teaches a bathroom accessory which includes a tissue box holder, a toilet paper roll holder, a fragrance bottle holder, or an air freshener holder (5)  having a solid rail unit (10/11) having a proximal end and a distal end, wherein the rail unit includes a base having a raised bar shaped like the letter T, wherein a bottom of the raised bar (at 12/13) is at the proximal end and a top of the raised bar (50) is at the distal end; and the rail unit has one or more holes (Fig 2) to attach to a bathroom fixture using screws and a complimentary hollow slider unit (20) having an open proximal end, a distal end, and a top end having an open channel (23) therethrough wherein the slider unit is reversibly, slidably attachable to the rail unit (Figs 6A-6B) to facilitate the mounting of a bathroom accessory to a bathroom fixture in a firm manner.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the washing apparatus of Jonetat to have the complimentary T-bar shaped rail units as taught by Wang to removably mount the bathroom accessory in a firm manner.
Examiner notes that while the distal end of the hollow slider unit narrows, it is not explicitly disclosed as being a closed end.  Examiner takes Official Notice that closing off the end of a dovetailed joint provides a hard stop for the complementary members such that male member does not extend beyond a desired point relative to the female member.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal end of the hollow slider to have a closed off portion at an end thereof to provide an additional hard stop for the connection to create a desired interlock without over translating the members.  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jonetat and Wang as applied to Claims 1-4, 9, 21, and 22 above, and further in view of O’Regan et al (US Patent Application Publication 2014/0319298).
Jonetat and Wang disclose the universal port significantly as claimed, but does not disclose further comprising one or more holes in one of the rail or slider unit and one or more snaps in the other of the rail or  slider unit, wherein the one or more holes receives the one or more snaps.
	O’Regan et al eat a similar dovetailed mounting mechanism comprising one or more holes (40) in a first portion of the mounting mechanism which correspond to the tips of one or more snaps (26) in the other portion of the mounting mechanism (Figs 1-2 and 8-11) which holds the two portions in place but permit easy disengagement of the two portions when desired (Par. 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the port of Jonetat and Wang to include corresponding snaps and holes as taught by O’Regan et al to hold the rail and slider unit together in a positive manner but also permit easy disengagement when desired.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/2/2022